    Case 19-25680      Doc 29      Filed 12/03/19 Entered 12/03/19 15:35:20        Desc Main
                                     Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                          Case No. 19-25680
                                                
          Gregory L Ash and                      Chapter 13
          Kelly J Ballard,                      
                                                Honorable Donald R. Cassling
                       Debtors.

            NOTICE OF WITHDRAWAL OF OBJECTION TO CONFIRMATION

       NOW COMES Regions Bank d/b/a Regions Mortgage, by its attorneys, Heavner, Beyers
& Mihlar, LLC and respectfully moves this Court to allow it to withdraw its Objection to
Confirmation electronically filed on October 30, 2019, the Debtors having filed a modified plan
curing Creditor's objection.

          Dated: December 3, 2019
                                                  Regions Bank d/b/a Regions Mortgage,
                                                       
                                                  By:            /s/ Pinju Chiu
                                                                  Pinju Chiu
                                                              One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
    Case 19-25680     Doc 29      Filed 12/03/19 Entered 12/03/19 15:35:20           Desc Main
                                    Document     Page 2 of 2
                                CERTIFICATE OF SERVICE

        I, the undersigned attorney, certify that I served a copy of the Notice of Withdrawal of
Objection to Confirmation filed on December 3, 2019, upon the parties listed below, as to the
Trustee and Debtors' attorney via electronic notice on December 3, 2019, and as to the Debtors
by mailing same in a properly addressed envelope, postage prepaid by depositing said envelope
in a U. S. Post Office Mail Box, Decatur, Illinois 62523 before the hour of 5:00 p.m. on the 3rd
day of December, 2019.

Service by Mail:

Gregory L Ash
909 Gregory Lane
Schaumburg, Illinois 60193

Kelly J Ballard
909 Gregory Lane
Schaumburg, Illinois 60193

Service by Electronic Notice through ECF:

David H. Cutler
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S. Layng
United States Trustee (Region 11)
219 S. Dearborn Street Room 873
Chicago, IL 60604
                                                  
                                                                 /s/ Pinju Chiu
                                                                   Pinju Chiu
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
